Case 9:21-bk-10600-MB   Doc 11 Filed 07/12/21 Entered 07/12/21 15:56:31   Desc
                         Main Document    Page 1 of 4
Case 9:21-bk-10600-MB   Doc 11 Filed 07/12/21 Entered 07/12/21 15:56:31   Desc
                         Main Document    Page 2 of 4
Case 9:21-bk-10600-MB   Doc 11 Filed 07/12/21 Entered 07/12/21 15:56:31   Desc
                         Main Document    Page 3 of 4
Case 9:21-bk-10600-MB   Doc 11 Filed 07/12/21 Entered 07/12/21 15:56:31   Desc
                         Main Document    Page 4 of 4
